Exhibit 10.69

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of March 17,
2014 (“Effective Date”), by and between Cancer Genetics, Inc., a Delaware
corporation (the “Company”), and Edward J. Sitar (“Employee”).

In consideration of the mutual covenants and conditions set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:

1. Employment. The Company hereby employs Employee in the capacity of the Chief
Financial Officer and Treasurer of the Company, reporting directly to the
President and Chief Executive Officer of the Company (the “CEO”). Employee
accepts such employment and agrees to perform such roles and provide such
management and other services for the Company as are customary to such office
and such additional responsibilities, consistent with his position as the
Company’s Chief Financial Officer and Treasurer, as may be assigned to him from
time to time by the CEO. All employees in the financial operations, public
company related financial reporting, accounting, general office administration
and human resources departments of the Company shall report, directly or
indirectly, to Employee, and Employee shall make (or delegate to others) all
employment decisions regarding and with respect to direct and indirect reports.

2. Term.

2.1 The employment hereunder shall be for a period commencing on April 1, 2014
(the “Commencement Date”) and ending on the one year anniversary of the
Commencement Date (the “Initial Term”), unless earlier terminated as provided in
Section 4 or 5. This Agreement shall be automatically renewed for successive
one-year periods thereafter, commencing upon the expiration of the Initial Term,
unless earlier terminated as provided in Section 4 or 5. Employee’s employment
following the Commencement Date will be on a full-time business basis requiring
the devotion of substantially all of his productive business time for the
efficient and successful operation of the business of the Company.

2.2 During the period between the Effective Date and Commencement Date, Employee
shall serve as an employee and will perform such tasks and duties related to the
organization, operation and growth of the Company as the CEO and Employee
reasonably and mutually agree, subject to Employee’s availability and prior
commitments.

2.3 Employee agrees that for the period between March 17, 2014 and April 1, 2014
that he will be paid at a weekly rate equivalent to the Base Compensation.

3. Compensation and Benefits

3.1 Cash Compensation.

(a) For the performance of Employee’s duties hereunder following the
Commencement Date, the Company shall pay Employee an annual salary in the amount
of $260,000 or such greater amount as may be determined by the Board of
Directors of the Company (the “Base Compensation”). The annual salary shall be
paid in installments either every two weeks or twice per month, based on and in
accordance with Company’s regular payroll procedures.

 

 

1   EDWARD J. SITAR – CFO EMPLOYMENT AGREEMENT CGIX   CGIX                



--------------------------------------------------------------------------------

(b) Company shall compensate Employee as they reasonably and mutually agree for
Employee’s performance of work during the period between the Commencement Date
and the date of this Agreement pursuant to Section 2.2.

3.2 Bonus Plan.

(a) Employee shall be entitled to participation in the bonus compensation plan
further defined in Section 3.2(b). Additional detail of the bonus compensation
plan will be provided in written detail to Employee once the bonus compensation
plan is adopted by the Board, which will occur within a reasonable time after
the Commencement Date. Any bonus or incentive compensation paid to Employee
shall be in addition to Base Compensation.

(b) Employee shall be eligible annually for a bonus to be determined by the
Board of up to 33.33% of Base Compensation. The amount of the bonus shall be
determined by the Board, based on its reasonable assessment of Employee’s
performance and the Company’s performance against appropriate goals established
annually by the Board or the Compensation Committee of the Board after
consultation with the Executive, prior to the beginning of the period of time
from which the performance of the Employee would be evaluated and measured for
such bonus. If all such goals are achieved for a given period, the amount of the
bonus will be up to 33.33% of Base Compensation for that period. Employee’s
bonus, as earned, shall be payable at the later of (i) the end of the first
fiscal quarter of the company following the end of the period for which the
bonus was earned, or (ii) upon the issuance of the independent auditors’ report
for the period ending when the bonus was earned. The first bonus period shall be
for the period commencing on the Commencement Date and ending at the last day of
the Company’s fiscal year in which the Commencement Date occurs, unless the
Board reasonably determines that results in a stub bonus period that is so short
as to be impractical (in which event the first bonus period shall be said stub
bonus period plus the next full Company fiscal year after the Company fiscal
year in which the Commencement Date occurs). Thereafter, the bonus plan period
shall be the Company fiscal year.

3.3 Stock Options and Restricted Stock Grant.

(a) From time to time the Company may grant to Employee options under the
Company’s Stock Option Plan (or its successor stock plan) to purchase shares of
the Company’s common stock at a stated exercise price per share.

(b) Effective on the Date of Approval by the Compensation Committee, the Company
shall grant to Employee a stock option under the 2011 Stock Option Plan (the
“Plan”) to purchase 90,000 shares of Common Stock, with the exercise price of
the stock options fixed under the Plan as of such Approval Date, with the option
to be treated as an incentive stock option to the greatest extent permitted by
law and a non-qualified stock option as to the balance, vesting in accordance
with the notice of stock option grant and stock option grant attached hereto as
Exhibit B (the “Stock Options”); provided however that Employee understands that
there is no current availability of options or other securities under the Plan,
so that the grant of such Stock Options is subject to and conditioned upon
shareholder approval of an amended and restated Plan at the Company’s 2014
annual meeting of stockholders. If the amended and restated Plan is not approved
by the shareholders, the parties will negotiate in good faith to provide
alternative benefits for Employee.

(c) Effective on the Date of Approval by the Compensation Committee the Company
shall grant to Employee 10,000 shares restricted stock under the 2011 Stock
Option Plan (the “Plan”). The

 

2



--------------------------------------------------------------------------------

restricted stock will vest over three (3) years in equal annual increments as
outlined in Exhibit A (the “Restricted Stock”); provided however that Employee
understands that there is no current availability of restricted stock or other
securities under the Plan, so that the grant of such Restricted stock is subject
to and conditioned upon shareholder approval of an amended and restated Plan at
the Company’s 2014 annual meeting of stockholders. If the amended and restated
Plan is not approved by the shareholders, the parties will negotiate in good
faith to provide alternative benefits for Employee.

(d) The Company covenants and agrees to use reasonable efforts take such further
steps as may be necessary, if any, to increase the number of shares of common
stock reserved for issuance pursuant to the 2011 Stock Option Plan, so as to
enable the Incentive Stock Options and the Non-Qualified Stock Options to be
issued by the Company to the Employee.

3.4 Benefits. Employee and his dependents shall be entitled to such
medical/dental, disability and life insurance coverage and such 401(k) plan and
other retirement plan participation, vacation, sick leave and holiday benefits,
if any, and any other benefits as are made available either to Company’s other
senior executives or to the Company’s personnel generally, all in accordance
with the Company’s benefits program in effect from time to time. The Employee is
responsible for paying the employee’s portion of the benefit costs consistent
with other relevant employees of the Company. The medical/dental, disability and
life benefits provided to Employee under this Section 3.4 shall continue until,
and shall terminate, six (6) months after a Termination Event pursuant to
Section 4 or Section 5 hereof, except to the extent that Employee receives
comparable benefits at a future employer during the six (6) months after the
Termination Event, in which case the pertinent benefits from the Company shall
end upon Employee’s enrollment in the future employer’s benefit plan.

 

  3.5 Reimbursement of Expenses. Employee shall be entitled to be reimbursed for
all reasonable expenses including the cost of travel for business; home office
operation; business meals and entertainment, incurred by Employee in performing
his tasks, duties and responsibilities under Sections 2.1 and 2.2 or otherwise
in connection with and reasonably related to the furtherance of the Company’s
business. Employee shall submit expense reports and receipts documenting the
expenses incurred in accordance with Company policy, and will comply with using
the Company’s electronic T&E software and travel planning systems.

 

  3.6 Mobile Device & Phones. The Company shall provide a mobile phone that is
compliant with the Company policy and is HIPPA compliant. The Employee is
welcome to use his own device or phone, but it must be registered with the I.T.
department and must follow the Company’s “BYOD” (Bring Your Own Device)
policies, including but not limited to setting up of passwords, backups of
information and compliance with email and communication policies.

3.6 Moving Expenses. Intentionally Omitted.

4. Change of Control.

4.1 In the event of a termination of Employee’s employment hereunder by the
Company with or without Cause or by Employee with or without Good Reason, within
12 months following a Change of Control, the Company will promptly pay Employee,
in lieu of the amounts required under Section 5.2(b) and in addition to the
amounts required under Sections 3.4, 3.5 and 5.2(a), a severance amount, payable
in a lump sum immediately upon the later of such termination of employment or
Employee’s execution of a Release in the form attached as Exhibit C (whether or
not executed by the Company), equal to twelve (12) months base compensation,
plus an amount equal to the prior year bonus.

 

3



--------------------------------------------------------------------------------

4.2 As used herein, a “Change of Control” of the Company shall mean any of the
following: (i) the acquisition by any person(s) (individual, entity or
affiliated or unaffiliated group) in one or a series of transactions (including,
without limitation, issuance of shares by the Company or through merger of the
Company with another entity) of direct or indirect record or beneficial
ownership of 50% or more of the voting power with respect to matters put to the
vote of the shareholders of the Company and, for this purpose, the terms
“person” and “beneficial ownership” shall have the meanings provided in
Section 13(d) or 14(d) of the Securities Exchange Act of 1934 or related rules
promulgated by the Securities and Exchange Commission; (ii) the commencement of
or public announcement of an intention to make a tender or exchange offer for
more than 50% of the then outstanding Shares of the common stock of the Company;
(iii) a sale of all or substantially all of the assets of the Company; or
(iv) the Board, in its sole and absolute discretion, determines that there has
been a sufficient change in the stock ownership of the Company to constitute a
change in control of the Company. Notwithstanding the foregoing, the following
acquisitions shall not constitute a “Change of Control”: (1) any capital raised
by the Company (not used for a redemption of outstanding shares); (2) the
closing of any transaction that in good faith may be reasonably characterized as
an acquisition of another entity by the Company rather than the other way
around; or (3) any acquisition of the Company or its shares by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company.

5. Termination

5.1 Termination Events. The employment hereunder will terminate upon the
occurrence of any of the following events (“the Termination Event”):

(a) Employee dies; or

(b) The Company, by written notice to Employee or his personal representative,
discharges Employee due to the inability to continue to perform the duties
previously assigned to Employee hereunder prior to such injury, illness or
disability for a continuous period exceeding 90 days or 180 out of 360 days by
reason of injury, physical or mental illness or other disability, which
condition has been certified by a physician reasonably acceptable to the
Company; provided, however, that prior to discharging Employee due to such
disability, the Company shall give a written statement of findings to Employee
or his personal representative setting forth specifically the nature of the
disability and the resulting performance failures, and Employee shall have a
period of thirty (30) days thereafter to respond in writing to the Company’s
findings, whereupon the Company shall conduct a reasonable and fair hearing with
the Employee and any supporting witnesses and evidence for the Employee to reach
a final determination; or

(c) Employee is discharged by the Company for “Cause”. As used in this
Agreement, the term “Cause” shall mean:

(i) Employee’s final and unappealed conviction of (or pleading guilty or “nolo
contendere” to) any felony or a major misdemeanor involving dishonesty or moral
turpitude; provided, however, that prior to discharging Employee for Cause, the
Company shall give a written statement of findings to Employee setting forth
specifically the grounds on which Cause is based, and Employee shall have a
period of ten (10) days thereafter to respond in writing to the Company’s
findings; or

(ii) The Employee’s (1) unreasonable failure to perform his duties, as
determined by the Board of Directors, or (2) substantial and material breach of,
or default under, this Agreement or the Proprietary Information and Invention
Assignment Agreement (as defined herein). (3) The unreasonable failure of the
Company, as determined by the Board of Directors, to meet reasonable benchmarks
that are in control of the Employee, as may be agreed to from time to time by

 

4



--------------------------------------------------------------------------------

the Employee and the Board of Directors. In the case of any of the conditions
set forth in this Section 5.1(c)(ii), the Employee shall be given written notice
of the intent of the Board of Directors to terminate the Employee’s employment
under this paragraph, and shall be permitted thirty (30) days from receipt of
such written notice to promptly cure any such breach or default to the
reasonable satisfaction of the Board of Directors.

(d) Employee is discharged by Company other than in accordance with
Section 5.1(a)-(c) (a termination “without Cause”), which the Company may do at
any time, with at least thirty (30) advance written notice, subject to the full
performance of the obligations of the Company to the Employee pursuant to
Section 4 or Section 5.2, as the case may be; or

(e) Employee voluntarily terminates his employment due to “Good Reason”, which
shall mean (i) a material default by the Company in the performance of any of
its obligations hereunder, which default remains uncured by the Company for a
period of thirty (30) days following receipt of written notice thereof to the
Company from Employee; (ii) a material diminution of the roles, responsibilities
or duties and/or the position, title or authority of Employee hereunder; or
(iii) a requirement that Employee report to any person(s) other than the CEO or
the Chairman of the Board; or

(f) Employee voluntarily terminates his employment without Good Reason, which
Employee may do at any time with at least 30 days advance notice.

5.2 Effects of Termination.

(a) Upon termination of Employee’s employment hereunder for any reason, the
Company will promptly pay Employee all Base Compensation owed to Employee and
all bonuses earned, as previously defined in writing by the Company, and unpaid
through the date of termination (including, without limitation, salary and
employee expenses reimbursements). Employee shall be paid for any performance
bonus plan then in effect on a pro rata basis for that period of time during the
fiscal year in which termination occurs, but such amount, if any shall only be
paid at a commensurate time as other employees are paid their bonus amounts.

(b) Unless Section 4 applies (in which case Section 4, and not this
Section 5.2(b), will be followed), and in addition to the amounts required under
Sections 3.4, 3.5 and 5.2(a):

(i) Upon termination of Employee’s employment under Sections 5.1(a), Company
shall continue to pay the Base Compensation to the estate of the Employee for a
period of ninety (90) days after such death.

(ii) Upon termination of Employee’s employment under Section 5.1(b), the Company
shall pay Employee, commencing immediately upon such termination of employment,
monthly (or biweekly at the Company’s discretion) amounts equal to the then
applicable Base Compensation, excluding bonus, for a period of twelve
(12) months after termination.

(iii) Upon termination of Employee’s employment under Section 5.1(d) or 5.1(e),
the Company shall pay Employee, commencing immediately upon the later of such
termination of employment or Employee’s execution of a Release in the form
attached as Exhibit C (whether or not executed by the Company), monthly (or
biweekly at the Company’s discretion) amounts equal to the then applicable Base
Compensation, excluding bonus, for a period of six (6) months after termination.

 

5



--------------------------------------------------------------------------------

(c) Upon termination of Employee’s employment hereunder pursuant to Sections
5.1(b), 5.1(c), 5.1(d), 5.1(e) or 5.1(f), Employee agrees that for the twelve
(12) month period following the Termination Event:

(i) Employee will not directly, whether as an individual, employee, director,
consultant or advisor, or in any other capacity whatsoever other than a passive
investor, provide services to any person, firm, corporation or other business
enterprise which is involved in the business of development, marketing or
providing a diagnostic service offering of proprietary DNA probes or microarrays
or next generation sequencing to cancer researchers or physician practitioners
or biotech and pharma companies that serve the cancer markets and categories in
direct competition with the Company (“Competitive Engagements”), unless Employee
obtains the Company’s prior written consent.

(ii) Employee will not knowingly, directly and actively solicit any individual
to leave the Company’s then full-time employ, for any reason, to join or be
employed by any employer that then employs Employee as an employee, director,
consultant or advisor.

(iii) Employee will not knowingly, directly and actively induce any provider,
agent, customer, supplier, distributor, or licensee of the Company to cease
doing business with the Company or to breach its agreement with the Company.

(d) Employee acknowledges that monetary damages may not be sufficient to
compensate the Company for any economic loss, which may be incurred by reason of
breach of the restrictive covenants set forth in Section 5.2(c). Accordingly, in
the event of any such breach, the Company shall, in addition to any remedies
available to the Company at law, be entitled to seek equitable relief in the
form of an injunction, precluding Employee from continuing to engage in such
breach.

(e) If any restriction set forth in Section 5.2(c) is held to be unreasonable,
then Employee and the Company agree, and hereby submit, to the reduction and
limitation of such prohibition to such area or period as shall be deemed
reasonable

(f) Except as required by law, Employee agrees not to make to any person,
including but not limited to customers of the Company, any statement that
disparages the Company or which reflects negatively upon the Company, including
but not limited to statements regarding the Company’s financial condition, its
officers, directors, shareholders, employees and affiliates. The Company agrees
not to make to any person, including but not limited to customers of the
Company, any statement that disparages Employee or which reflects negatively
upon Employee, including but not limited to statements regarding his financial
condition.

6. Conflicts of Interest

6.1 Duty to Disclose. Employee will provide the CEO and Board with a report on
the existence of any actual conflicts of interest. In connection with any actual
conflicts of interests, Employee will confidentially disclose the existence of
any conflicts of interests, including his financial interest and the minimum
about of facts necessary to assess the conflict of interest, to the CEO and
Board or to any special committees with Board delegated powers considering the
proposed transaction or arrangement. If the Board or committee has reasonable
cause to believe that Employee has failed to disclose any actual conflict of
interest, it shall inform Employee of the basis for such belief and afford
Employee an opportunity to explain the alleged failure to disclose.

6.2 Determining Whether a Conflict of Interest Exists. After disclosure of the
financial interest and the minimum about of facts necessary to assess the
conflict of Interest, and after any

 

6



--------------------------------------------------------------------------------

discussion with the Employee, Employee shall excuse himself from the Board or
committee meeting while the determination of whether a conflict of interest
exists is discussed and voted upon. The remaining Board or committee members
shall determine whether a conflict of interest exists. Notwithstanding the
foregoing, however, prior approval of the Board of Directors shall not be
required if the transaction falls below a de minimis threshold established by
the Board.

6.3 Addressing Conflict. If the Board determines that Employee has an actual
conflict of interest, the Company and Employee shall employ good faith actions
to resolve the conflict of interest.

7 General Provisions

7.1 Assignment. Neither party may assign or delegate any of his or its rights or
obligations under this Agreement without the prior written consent of the other
party.

7.2 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes any and all
prior written and verbal agreements between the parties.

7.3 Modifications. This Agreement may be changed or modified only by an
agreement in writing signed by both parties hereto.

7.4 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and permitted
assigns and Employee and Employee’s legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to join and be bound by the terms and conditions hereof.

7.5 Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with, the laws of the State of New Jersey, and venue and
jurisdiction for any disputes hereunder shall be heard in any court of competent
jurisdiction in New Jersey for all purposes.

7.6 Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect.

7.7 Further Assurances. The parties will execute such further instruments and
take such further actions as may be reasonably necessary to carry out the intent
of this Agreement.

7.8 Notices. Any notices or other communications required or permitted hereunder
shall be in writing and shall be deemed received by the recipient when delivered
personally or, if mailed, five (5) days after the date of deposit in the United
States mail, certified or registered, postage prepaid and addressed, in the case
of the Company, to its corporate headquarters, attention CEO, and in the case of
Employee, to the address shown for Employee on the signature page hereof, or to
such other address as either party may later specify by at least ten (10) days
advance written notice delivered to the other party in accordance herewith.

7.9 No Waiver. The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver of that provision, nor prevent that
party thereafter from enforcing that provision of any other provision of this
Agreement.

 

7



--------------------------------------------------------------------------------

7.10 Legal Fees and Expenses. In the event of any disputes under this Agreement,
each party shall be responsible for their own legal fees and expenses which it
may incur in resolving such dispute, unless otherwise prohibited by applicable
law or a court of competent jurisdiction.

7.11 Counterparts. This Agreement may be executed by exchange of facsimile
signature pages and/or in counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.

7.12 Insurance on Employee. The Company shall be entitled to obtain and
maintain, at the Company’s expense, key person life insurance on the life of the
Employee, naming the Company as the beneficiary of such policy. Employee agrees
to cooperate with the Company and take all reasonable actions necessary to
obtain such insurance, such as taking usual and customary physical examinations
and providing true and accurate personal, health related information for any
application at no cost to Employee.

7.13 Proprietary Information and Invention Assignment Agreement. The terms of
the proprietary information and invention assignment agreement attached hereto
as Exhibit D (the “Proprietary Information and Invention Assignment Agreement”)
are incorporated herein by reference. If there is any conflict between the terms
of the Proprietary Information and Invention Assignment Agreement and the terms
of this Agreement, the terms of this Agreement shall prevail.

[Signature Page To Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement,
effective as of the day and year first above written.

 

  CANCER GENETICS, INC.: By:  

/s/ Panna Sharma

  Name:   Panna Sharma   Title:   Chief Executive Officer   EMPLOYEE:  

/s/ Edward J. Sitar

  Edward J. Sitar

Address:

39 Flaming Arrow Road

Mahwah, New Jersey 07430

 

9



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF GRANT OF 10,000 RESTRICTED STOCK

VESTING SCHEDULE

 

Date

   Amount Vested  

March 17, 2015

     3,334 shares   

March 17, 2016

     3,333 shares   

March 17, 2017

     3,333 shares   

 

10



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF GRANT OF 90,000 STOCK OPTIONS

VESTING SCHEDULE

 

Date

   Amount Vested*  

Start - July 17, 2014

     4,500   

10/17/2014

     9,000   

1/17/2015

     13,500   

4/17/2015

     18,000   

7/17/2015

     22,500   

10/17/2015

     27,000   

1/17/2016

     31,500   

4/17/2016

     36,000   

7/17/2016

     40,500   

10/17/2016

     45,000   

1/17/2017

     49,500   

4/17/2017

     54,000   

7/17/2017

     58,500   

10/17/2017

     63,000   

1/18/2018

     67,500   

4/18/2018

     72,000   

7/18/2018

     76,500   

10/18/2018

     81,000   

1/18/2019

     85,500   

Final - 4/18/2019

     90,000   

 

* For purpose of clarity, the total accumulated amount of vested options are
shown in the table above.

 

11



--------------------------------------------------------------------------------

EXHIBIT C

RELEASE

The undersigned individual (“Releasor”), on his own behalf and on behalf of his
heirs, beneficiaries and assigns, hereby releases and forever discharges Cancer
Genetics, Inc. and its subsidiaries and all of their respective officers and
directors, successors and assigns (collectively, “Released”), both individually
and in their official capacities, from any and all liability, claims, demands,
actions and causes of action of any type (collectively, “Claims”) which Releasor
has had in the past, now has, or might now have, through the date of your
execution of this Release, in any way resulting from, arising out of or
connected with your employment by Cancer Genetics, Inc. and its subsidiaries
(collectively, “Company”) or its termination or pursuant to any federal, state
or local employment law, regulation or other requirement (including without
limitation Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act, as amended (“ADEA”); the Americans with
Disabilities Act, as amended).

The Company, on its own behalf and on behalf of the Released, hereby releases
and forever discharges the Releasor and his heirs, beneficiaries and
representatives and assigns, both individually and in their official capacities,
from any and all Claims which it has had in the past, now has, or might now
have, through the date of your execution of this Release, in any way resulting
from, arising out of or connected with your employment by the Company or its
termination. By acceptance of or reliance on this release of Claims by Releasor,
the Company promises that neither it nor any of the other Released affiliated
with the Company will take any action that is designed, specifically as to you
or with respect to a class of similarly situated former employees, to reduce or
abrogate, or may reasonably be expected to result in an abridgement or
elimination of, any rights of indemnification or contribution available to
Releasor, as described above, or under any such policy or policies of directors
and officers liability insurance, unless any such abridgement or elimination of
rights also is generally applicable to all then-current officers and employees
of the Company.

Excluded from the scope of this Release is (i) any claim by Releasor for payment
of wages (including salary, bonus, severance, and unused vacation pay or PTO) or
reimbursement of expenses or under the terms of any of the Company’s employee
qualified and non-qualified benefit plans (including without limitation the
Company’s employee pension plan, profit sharing plan, stock option plan or stock
ownership plan); (ii) any claim or right of Releasor under any policy or
policies of directors and officers liability insurance maintained by the Company
as in effect from time to time; and (iii) any right of or for indemnification or
contribution pursuant to contract and/or the Articles of Incorporation or
By-Laws (or other charter documents) of the Company that Releasor has or
hereafter may acquire if any claim is asserted or proceedings are brought
against Releasor including, without limitation, if by any governmental or
regulatory agency, or by any customer, creditor, employee or shareholder of the
Company, or by any self-regulatory organization, stock exchange or the like,
arising out of or related or allegedly related to the undersigned individual
being or having been an officer or employee of the Company or to any of his
actions, inactions or activities as an officer or employee of the Company. Also
excluded from this release are any Claims which cannot be waived by law. By
signing this Release you are waiving, however, your right to any monetary
recovery should any governmental agency or entity, such as the EEOC or the DOL,
pursue any claims on your behalf. Releasor acknowledges that he is knowingly and
voluntarily waiving and releasing any rights he may have under the ADEA, as
amended.

The undersigned individual further acknowledges that he has been advised by this
writing that: (a) his waiver and release in this Release does not apply to any
rights or claims that may arise after the execution date of this Release;
(b) that he has the right to consult with an attorney prior to executing this
Release; (c) he has up to the entirety of until twenty-one (21) days after the
date he received this Release

 

12



--------------------------------------------------------------------------------

executed by the Company in which to consider this Release (although if the
undersigned individual does execute this Release before the end of such
twenty-one (21) days, he will also sign the Consideration Period waiver below);
(d) she has seven (7) days following his execution of this Release to revoke
this Agreement by so notifying the Company; and (e) this Release shall not be
effective until the date upon which the this seven (7) day revocation period has
expired unexercised (the “Effective Date”), which shall be the eighth day after
this Release is executed by the undersigned individual. Upon the lapse of said
seven (7) day period without revocation, this Release will have effect
retroactively to the date it was signed by the Company.

This Release does not constitute an admission by the Company or by the
undersigned individual of any wrongful action or violation of any federal,
state, or local statute, or common law rights, including those relating to the
provisions of any law or statute concerning employment actions, or of any other
possible or claimed violation of law or rights. This Release is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Release may not be modified or amended
except in a writing signed by both the undersigned individual and a duly
authorized officer of the Company. This Release will bind the heirs, personal
representatives, successors and assigns of both the undersigned individual and
the Company, and inure to the benefit of both the undersigned individual and the
Company and their respective heirs, successors and assigns. If any provision of
this Release is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Release and the
provision in question will be modified by the court so as to be rendered
enforceable. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the state of New Jersey as
applied to contracts made and to be performed entirely within New Jersey.

 

Cancer Genetics, Inc.       Edward J. Sitar By: [name], [position]  

 

       

 

Date:           Date:

CONSIDERATION PERIOD WAIVER

I, Edward J. Sitar understand that I have the right to take at least 21 days to
consider whether to sign this Release, which I received on             ,
            . If I elect to sign this Release before 21 days have passed, I
understand I am to sign and date below this paragraph to confirm that I
knowingly and voluntarily agree to waive the 21-day consideration period.

 

Edward J. Sitar

 

Date:

 

13



--------------------------------------------------------------------------------

EXHIBIT D

PROPRIETARY INFORMATION AND

INVENTION ASSIGNMENT AGREEMENT

 

14